Myrick, J.:
I concur in the judgment upon the ground that the Court erred in sustaining the objection to the testimony offered, and upon the ground that plaintiff is entitled to relief by reason of her separate property being used as alleged. From the other views expressed in the foregoing opinion I dissent. I do not think that a husband has the right to give away common property to the injury of or in fraud of the wife, nor do *124I think that she must wait until the community is dissolved before attempting to redress the wrong. His right to manage and dispose of the community property must be exercised in endeavors to preserve or use it for their common benefit, not to give it away.